Hutcheson, J.
A suit was filed in Hall superior court, for injunction against enforcement of an execution. The defendant filed a plea to the jurisdiction of the court, on the ground that the suit, being one in equity, should have been brought in Fulton County, *713the residence of the defendant. The judge at chambers rendered judgment in favor of the plea to the jurisdiction, and dismissed the suit, and the plaintiff excepted.
The judge was without authority to render at chambers a judgment dismissing the suit on the plea to the jurisdiction. See Jones v. Jones, ante, 710; Thomas v. Thomas, 145 Ga. 111 (88 S. E. 584). Judgment reversed.

All the Justices concur.